08/03/2022


    IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0582



                     Supreme Court No. DA 21-0582


KIM NORQUAY, JR.,

            Petitioner and Appellant,
      v.

STATE OF MONTANA,

            Respondent and Appellee.


                   GRANT OF EXTENSION
____________________________________________________________

      Counsel for Appellant Kim Norquay, Jr., has filed an unopposed
motion seeking a 30-day extension of the briefing deadlines in this matter.
Good cause appearing,
      IT IS ORDERED that Appellant is granted an extension of time to and
including September 5, 2022, within which to prepare, file, and serve the
opening brief on appeal.




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                       August 3 2022